department of the treasury internal_revenue_service jul uniform issue list t evp ra t3 legend company m plan x company n amount a amount b amount c amount d ira y dear n this is in response to correspondence dated date as supplemented by correspondence dated date in which your authorized representative requested on your behalf a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you were divorced from your husband on january requirements of a qualified_domestic_relations_order you were awarded one-half of the his employer value of his account in his employer-sponsored retirement_plan plan x it has been represented that plan x is a qualified_plan company m sponsored plan x as described in sec_401 of the code the qualified_domestic_relations_order required that you receive a jump sum distribution of your one-half interest in plan x plus all earnings attributable to your interest from the date of valuation until your interest was segregated from your former husband's interest pursuant to the page company n the plan x administrator's agent received the qualified domestic relations letter dated date notified all parties of its determination that the order and in a qualified_domestic_relations_order was not qualified because of a drafting error in identifying plan x counsel for your ex-husband drafted an amended qualified_domestic_relations_order correctly identifying plan x which was approved on date by the court which had jurisdiction over your divorce you specifically asked your accountant to review the qualified_domestic_relations_order your accountant did not inform you that the qualified_domestic_relations_order required a lump sum distribution be made to you as soon as administratively possible company n approved the amended qualified_domestic_relations_order and sent you a letter dated date indicating that funds had been segregated to your account in an amount equal to amount a amount a was equal to your one-half interest in plan x plus all earnings attributable to your interest from the date of valuation until the date of segregation you received a confirmation of your activity statement from plan x dated date indicating that your account had been set up for annual withdrawals due to this you thought that you had an account with plan x and that you could make annual withdrawals from this account you did not understand that plan x would disburse the lump sum distribution as soon as administratively possible on date your account was valued at amount b on that date company n prepared and sent a check distributing the net_proceeds to you you received a check from company n of amount c which was equal to amount b less federal withholding of amount d amount b minus amount d equals amount c upon receipt of the check in late date you met with your accountant for advice related to your divorce proceedings on date the accountant drafted a letter to company n requesting that company n reestablish your account with plan x with the amount of the distribution and withheld taxes and returned the check with the in that letter your accountant wrote that amount c was words void written across it distributed in error pursuant to the qualified_domestic_relations_order since you were not subject_to the minimum_distribution_rules of sec_401 of the code and did not request the distribution on date company n wrote to your accountant informing him that they did not have authorization from you to discuss your account with a third party you did not receive a copy of this letter on date your accountant prepared a letter for you to sign authorizing company n to communicate with him also on that date your accountant prepared a separate letter reiterating the request that company n reverse the distribution to you return the withheld taxes to your account in plan x and issue a corrected form 1099-r to you on date company n responded to you that this request was denied because amount c was correctly distributed in accordance with the terms of plan x on date your accountant filed an administrative claim with company n requesting that the distribution be returned to your account in plan x in an august 20u84904 page letter to your accountant company n denied the administrative claim to reverse the distribution since the qualified_domestic_relations_order provided for the lump sum distribution which you received on date company n sent a letter to your accountant indicating that they would reissue a check to you in amount c you did not receive copies of the august or date letters and were unaware of the correspondence because you were having difficulty communicating with your accountant who did not respond to your telephone calls and email messages on date you met with a new accountant to assist you in the appeal of the administrative claim denial at that meeting the new accountant explained the tax consequences of what had transpired under the guidance of your first accountant specifically he explained that the plan x distribution of amount b was taxable and that the distribution could have been rolled over into an individual_retirement_arrangement ira tax-free at that meeting your new accountant explained the rollovers rules and the mandatory distribution provisions until this meeting you thought that your first of the qualified_domestic_relations_order accountant would get the distribution reinstated in plan x you received the reissued check from company n dated date on date in addition you received copies of the august and date letters sent to your accountant in correspondence sent to you from company n dated date your new accountant timely filed an appeal with company n on date indicating that you were never informed of the tax consequences of the distribution as set forth in the qualified_domestic_relations_order by any persons who were ina position to advise you on date company n sent your new accountant an email which stated that in its date letter indicating that your funds had been segregated from your ex-husband’s contrary to what is typical according to its model template they did not state that your assigned portion would be paid to you as a taxable_distribution less federal_income_tax withholding if you did not contact them to initiate a direct_rollover within days while awaiting company n’s decision on your appeal on date you deposited the reissued check of amount c plus amount d into an ira ira y amount d represented additional funds equal to the twenty percent withheld from the gross amount of the plan x distribution company n formally denied your appeal in a letter dated date it has been represented that you did not spend or otherwise use any of the plan x funds distributed on your behalf for any purposes the total amount that you deposited into ira y amount b has remained intact throughout your marriage you were a housewife with no business financial or legal background you relied heavily on the accountant you had retained to assist you with tax issues arising during and after the divorce including advising you of the tax consequences of the property settlement pursuant to your divorce upon receiving letters and other written information pertaining to your divorce your custom was to forward those documents to the accountant you had hired to provide tax_advice concerning your divorce you also retained an attorney to represent you in the divorce 90v842048 page and assist you in the division of marital assets although both the accountant and attorney reviewed the qualified_domestic_relations_order neither advised you of the qualified domestic relations order's requirement that a lump sum distribution of the funds from plan x occur as soon as administratively possible or the tax consequences of receiving a lump sum distribution from a qualified_retirement_plan specifically neither your accountant nor your attorney advised you that you could request a direct_rollover from plan x to another qualified_plan or ira or that you could roll over a distribution from plan x into an ira based on these facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_402 of the code regarding amount b sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code sec_402 of the code defines and provides the rules applicable to rollovers from exempt trusts sec_402 of the code provides that if- a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid an ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that the transfer must be made within days of in general sec_402 provides that sec_402 shall not apply to receipt day following the day on which the distributee received any transfer made after the the property distributed sec_402 c b of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides in pertinent part that for purposes of sec_402 an alternate_payee who is the spouse or former spouse of the participant shall be 20v849043 page treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order as defined in sec_414 sec_402 of the code provides that if any amount is paid or distributed to an alternate_payee who is the spouse or former spouse of the participant by reason of any qualified_domestic_relations_order within the meaning of sec_414 sec_402 shall apply to such distribution in the same manner as if such alternate_payee were the ’ employee revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documents submitted on your behalf by your authorized representative are consistent with your assertion that your failure to accomplish a timely rollover was caused by lack of information and advice from your accountant and attorney concerning the plan x distribution to you and the tax consequences of the distribution indicating because you received a confirmation of your activity statement from plan x that your account had been set up for annual withdrawals you thought that you had an account with plan x and that you could make annual withdrawals from this account you did not understand that plan x would disburse the lump sum distribution as soon as administratively possible when you received the distribution check you relied upon your accountant to advise you of your options concerning deferral of the payment of tax on the distribution as well as to take any necessary actions on your behalf to effect annual withdrawals of such plan x distribution you did not learn of the tax consequences of the distribution or your ability to roll over the distribution until after the it was your intent to defer the distribution of the plan x expiration of the day period funds awarded to you as part of the divorce settlement as evidenced by your deposit of amount b therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b and subsequent deposit of amount b into ira y as a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount b will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 of the code or whether ira y is an ira as described in sec_408 of the code into ira y page this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to d at sincerely yours employee planstechnical group enclosures deleted copy of ruling letter notice of intention to disclose
